EXHIBIT 10.2

 

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 



$10,000,000.00



September ___, 2016
Tarrytown, New York



 

FOR VALUE RECEIVED, GEE GROUP INC. (formerly GENERAL EMPLOYMENT ENTERPRISES,
INC.), a corporation organized under the laws of the State of Illinois (“GEE”),
TRIAD PERSONNEL SERVICES, INC., a corporation organized under the laws of the
State of Illinois (“TPS”), BUSINESS MANAGEMENT PERSONNEL, INC., a corporation
organized under the laws of the State of Ohio (“BUMPS”), BMPS, INC., a
corporation organized under the laws of the State of Ohio (“BMPSOH”), BMCH,
INC., a corporation organized under the laws of the State of Ohio (“BMCH”),
BMCHPA, INC., a corporation organized under the laws of the Commonwealth of
Pennsylvania (“BMCHPA”), and TRIAD LOGISTICS, INC., a corporation organized
under the laws of the State of Ohio (“Triad”), SCRIBE SOLUTIONS, INC., a
corporation organized under the laws of the State of Florida (“Scribe”), and
AGILE RESOURCES, INC., a corporation organized under the laws of the State of
Georgia (“Agile”), ACCESS DATA CONSULTING CORPORATION, a corporation organized
under the laws of the State of Colorado (“Access Data”), and PALADIN CONSULTING,
INC., a corporation organized under the laws of the State of Texas (“Paladin”,
and individually and collectively with GEE, TPS, BUMPS, BMPSOH, BMCH, BMCHPA,
Triad, Scribe, Agile, and Access Data, “Borrower”), jointly and severally
promise to pay to the order of ACF FINCO I LP, a Delaware limited partnership
(“Lender”), at 580 White Plains Road, Suite 610, Tarrytown, New York 10591 or at
such other place as Lender may from time to time in writing designate, the
principal sum of each Advance made by Lender to Borrower under that certain Loan
and Security Agreement between Borrower and Lender dated September 27, 2013, as
amended by a First Amendment effective as of December 31, 2013, by a Second
Amendment effective as of December 3, 2014, by a Third Amendment, Consent and
Waiver dated as of April 1, 2015, by a Fourth Amendment, Consent and Waiver
dated as of June 15, 2015, by a Fifth Amendment, Consent and Waiver dated as of
August 1, 2015, by a Sixth Amendment, Consent and Waiver dated as of September
18, 2015, by a Seventh Amendment, Consent and Waiver effective as of October 4,
2015, by an Eighth Amendment, Consent and Waiver effective as of January 1,
2016, and by a Ninth Amendment effective as of September 27, 2016 (together with
all Exhibits and Schedules thereto, as the same may be subsequently amended,
extended, restated or otherwise modified, the “Loan Agreement”). The aggregate
unpaid principal balance hereof shall not exceed at any time the sum of TEN
MILLION AND 00/100 DOLLARS ($10,000,000.00). Unless defined herein, capitalized
terms shall have the meanings given such terms in the Loan Agreement.

 

The entire unpaid principal balance of this Note, all accrued and unpaid
interest thereon, all fees, costs and expenses payable in connection with the
Revolving Credit, and all other sums due hereunder and under the Loan Documents
in connection with the Revolving Credit, shall be due and payable in cash IN
FULL on the Revolving Credit Termination Date.

 

Borrower shall pay interest on the outstanding principal amount of this Note to
Lender until all Obligations with respect to this Note and the Revolving Credit
have been finally and indefeasibly paid to Lender in cash and performed in full.
Interest shall accrue daily on the daily unpaid principal amount of this Note,
and Borrower shall pay interest to Lender monthly in arrears commencing on the
first Banking Day of the calendar month immediately following the Effective Date
and on the first Banking Day of each calendar month thereafter. The principal
balance of this Note shall bear interest at the rate set forth in Section 3.1 of
the Loan Agreement, unless otherwise provided for by the terms of the Loan
Agreement.

 

All repayments or prepayments of principal, all payments of interest and all
payments of fees, costs and expenses payable in connection with the Revolving
Credit shall be made by Borrower, or credited to the account of Borrower by
Lender, pursuant to the terms of the Loan Agreement. Borrower may prepay the
indebtedness evidenced by this Note in whole pursuant to, and subject to, the
applicable provisions of the Loan Agreement and Loan Documents.

 

This is the “Revolving Credit Note” referred to in the Loan Agreement and is
entitled to the benefit of all of the terms and conditions and the security of
all of the security interests and liens granted by Borrower or any other person
to Lender pursuant to the Loan Agreement, all collateral security agreements
executed and/or delivered by Borrower, and all of the other Loan Documents
including, without limitation, supplemental provisions regarding mandatory
and/or optional prepayment rights and premiums. This Note amends and restates in
its entirety, and is given in replacement of and in substitution for, but not in
repayment of, the Revolving Credit Note dated as of January 1, 2016 executed and
delivered by Borrower to Lender.

 



 Page 1 of 8

 



 

The entire unpaid Obligations and Indebtedness evidenced by this Note shall
become immediately due and payable (i) without notice, demand or other action by
Lender upon the occurrence of any Event of Default that requires immediate
payment pursuant to Section 9.3(b) of the Loan Agreement, (ii) following notice,
demand or such other action by Lender, if any, as required by the terms of the
Loan Agreement, upon the occurrence of any other Event of Default. After the
occurrence of any Event of Default, Lender shall have all of the rights and
remedies available to Lender as set forth in the Loan Documents, including but
not limited to those relating to the enforcement of this Note and the and
collection of the Obligations owing in connection with this Note and the
Revolving Credit.

 

The agreements, covenants, Indebtedness, liabilities and Obligations of Borrower
set forth in this Note shall continue to be effective, or be reinstated, as the
case may be, if at any time any payment in respect of the Revolving Credit is
rescinded or must otherwise be restored or returned by Lender by reason of any
bankruptcy, reorganization, arrangement, composition or similar proceeding or as
a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower or any other Person, or any Property of
Borrower or any other Person, or otherwise, all as though such payment had not
been made.

 

Whenever any payment to be made under this Note shall be stated to be due on a
day other than a Banking Day, such payment shall be made on the next succeeding
Banking Day and such extension of time shall be included in the computation of
any interest then due and payable hereunder.

 

The undersigned and all other parties who, at any time, may be liable hereon in
any capacity waive presentment, demand for payment, protest and notice of
dishonor of this Note. This Note and any provision hereof may not be waived,
modified, amended or discharged orally, but only by an agreement in writing
which is signed by the holder and the party or parties against whom enforcement
of any waiver, change, modification, amendment or discharge is sought.

 

The agreements, covenants, Indebtedness, liabilities and Obligations of Borrower
under this Note are joint and several obligations of each of the undersigned.
Each of undersigned expressly represents that it is part of a common enterprise
and that any financial accommodations by Lender under this Note and under the
other Loan Documents are and will be of direct and indirect interest, benefit
and advantage to the undersigned.

 

This Note shall be governed by and construed in accordance with the internal
laws of the State of New York, as the same may from time to time be in effect,
without regard to principles of conflicts of laws thereof. This Note shall be
binding upon Borrower, its successors and assigns, and shall inure to the
benefit of Lender, its successors and assigns. Lender shall have the right,
without the necessity of any further consent of or other action by Borrower, to
sell, assign, securitize or grant participations in all or a portion of Lender’s
interest in this Note to other financial institutions of Lender’s choice and on
such terms as are acceptable to Lender in Lender’s sole discretion. Borrower
shall not assign, exchange or otherwise hypothecate any Obligations under this
Note or any other rights, liabilities or obligations of Borrower in connection
with this Note, in whole or in part, without the prior written consent of the
Lender, and any attempted assignment, exchange or hypothecation without such
written consent shall be void and be of no effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]




 Page 2 of 8

 



 

IN WITNESS WHEREOF, the undersigned has executed this Note on the day and year
first above written.

 



GEE GROUP INC.

 

 

 

 

By:

 

Name:

 

Its:





 

 

STATE OF

)

 

 

) SS.:

COUNTY OF

)



 

On the ___ day of __________ in the year ____________, before me, the
undersigned, a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 



 

 

 

 

Notary Public

 



 



TRIAD PERSONNEL SERVICES, INC.

 

 

 

 

By:

 

Name:

 

Its:





 

 

STATE OF  

)

 

 

) SS.:

COUNTY OF

)



  

On the ___ day of __________ in the year ____________, before me, the
undersigned, a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 



 

 

 

 

Notary Public

 






 Page 3 of 8

 



 





BUSINESS MANAGEMENT PERSONNEL, INC.

 

 

 

 

By:

 

Name:

 

Its:





 

 

STATE OF

)

 

 

) SS.:

COUNTY OF

)



   

On the ___ day of __________ in the year ____________, before me, the
undersigned, a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 





 

 

 

 

Notary Public

 



 





BMPS, INC.

 

 

 

 

By:

 

Name:

 

Its:





 

 

STATE OF

)

 

 

) SS.:

COUNTY OF

)



    

On the ___ day of __________ in the year ____________, before me, the
undersigned, a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 







 

 

 

 

Notary Public

 



 

 Page 4 of 8

 



 





BMCH, INC.

 

 

 

 

By:

 

Name:

 

Its:





 

 

STATE OF

)

 

 

) SS.:

COUNTY OF

)



   

On the ___ day of __________ in the year ____________, before me, the
undersigned, a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 









 

 

 

 

Notary Public

 



 





BMCHPA, INC.

 

 

 

 

By:

 

Name:

 

Its:





 

 

STATE OF

)

 

 

) SS.:

COUNTY OF

)



    

On the ___ day of __________ in the year ____________, before me, the
undersigned, a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 



 

 

 

 

Notary Public

 



 

 Page 5 of 8

 



 





TRIAD LOGISTICS, INC.

 

 

 

 

By:

 

Name:

 

Its:





 

 

STATE OF

)

 

 

) SS.:

COUNTY OF

)



 

On the ___ day of __________ in the year ____________, before me, the
undersigned, a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 



 

 

 

 

Notary Public

 



 





SCRIBE SOLUTIONS, INC.

 

 

 

 

By:

 

Name:

 

Its:





 

 

STATE OF

)

 

 

) SS.:

COUNTY OF

)



 

On the ___ day of __________ in the year ____________, before me, the
undersigned, a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.




 

 

 

 

Notary Public

 



 

 Page 6 of 8

 



 





AGILE RESOURCES, INC.

 

 

 

 

By:

 

Name:

 

Its:





 

 

STATE OF

)

 

 

) SS.:

COUNTY OF

)



  

On the ___ day of __________ in the year ____________, before me, the
undersigned, a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 


 

 

 

 

Notary Public

 



 





ACCESS DATA CONSULTING CORPORATION

 

 

 

 

By:

 

Name:

 

Its:





 

 

STATE OF

)

 

 

) SS.:

COUNTY OF

)



  

On the ___ day of __________ in the year ____________, before me, the
undersigned, a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 



 

 

 

 

Notary Public

 



 

 Page 7 of 8

 



 





PALADIN CONSULTING, INC.

 

 

 

 

By:

 

Name:

 

Its:





 

 

STATE OF

)

 

 

) SS.:

COUNTY OF

)



   

On the ___ day of __________ in the year ____________, before me, the
undersigned, a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 




 

 

 

 

Notary Public

 



 

 



Page 8 of 8



 